Citation Nr: 0306726	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted a 10 
percent evaluation for the veteran's service-connected 
bronchial asthma, effective May 1998.  In December 2001, the 
Board remanded the case back to the RO to schedule the 
veteran for a hearing before a Member of the Board.  That 
hearing was held in February 2002, and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  Findings from pulmonary function testing show a Forced 
Expiratory Volume in one second (FEV-1) of 59 percent of the 
predicted value, and a FEV-1 to Forced Vital Capacity (FVC) 
ratio of 78 percent of the predicted value. 

3.  The evidence does not show that the veteran's bronchial 
asthma requires monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bronchial asthma 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, Diagnostic Code 
6602 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected bronchial asthma.  In the interest 
of clarity, the Board will initially discuss whether this 
issue have been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The veteran 
testified at hearing before the undersigned member of the 
Board in February 2002.  In May 2002, the Board developed 
this case by obtaining additional VA medical records and by 
affording the veteran a respiratory examination to determine 
the severity of his bronchial asthma.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).   As a result of that development, there does 
not appear to be any outstanding medical records that are 
relevant to this appeal.  The veteran was also notified that 
he could submit any additional evidence in his possession in 
support of his claim.  However, no additional evidence was 
submitted.  

The Board further observes that the discussions in the rating 
decision of September 1999, the statements of the case issued 
in April 2000, the supplemental statement of the case issued 
in March 2001, as well as various letters by the RO and the 
Board have informed the veteran of the information and 
evidence necessary to substantiate his claim.  In a September 
2002 letter, the Board provided notice to the veteran of the 
additional development, as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  In a December 2002 letter, the Board 
then informed the veteran that it had received the additional 
evidence it had requested, including medical records from the 
Cleveland VA Medical Center (VAMC) as well as a VA 
examination report dated November 2002.  The veteran was told 
he had 60 days in which to submit additional evidence or 
argument in support of his claim.  Since then, the only 
submission was a March 2003 Written Brief Presentation 
submitted by the veteran's representative.  The veteran also 
replied to the Board's December 2002 notification letter, 
indicating that he had no further evidence or argument to 
submit.  It thus appears that the veteran was notified of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  Therefore, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

In a July 1976 rating decision, the RO granted service 
connection for bronchial asthma and assigned a noncompensable 
(zero percent) evaluation.  In May 1998, the veteran filed a 
claim seeking a compensable evaluation for this disability.  
The September 1999 rating decision on appeal granted an 
increased evaluation to 10 percent, effective May 1998.  
Inasmuch as the 10 percent evaluation is not the maximum 
benefit under the rating schedule, the issue before the Board 
is entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's bronchial asthma is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 6602.  Under 
this provision, a 10 percent evaluation is appropriate where 
the FEV-1 is 71 to 80 percent of what is predicted; the FEV-1 
to FVC ratio is 71 to 80 percent of what is predicted; or 
where intermittent inhalational or oral bronchodilator 
therapy is required.  See 38 C.F.R. § 4.97, DC 6602.

A 30 percent evaluation is provided under this provision 
where the FEV-1 is 56 to 70 percent of the predicted value; 
the FEV-1 to FVC ratio is 56 to 70 percent of the predicted 
value; daily inhalational or oral bronchodilator therapy is 
required; or inhalational anti-inflammatory medication is 
required.  Id. 

A 60 percent evaluation is provided where the FEV-1 is 40 to 
55 percent of the predicted value; the FEV-1 to FVC ratio is 
40 to 55 percent of the predicted value; monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports a 30 percent evaluation for 
the veteran's bronchial asthma.  The veteran was afforded a 
VA pulmonary examination in November 2002.  Pulmonary 
function testing at that time revealed an FEV-1 value of 59 
percent of the predicted value.  Since a 30 percent 
evaluation is assigned where testing reveals an FEV-1 between 
57 and 70 percent of the predicted value, the veteran meets 
the criteria for a 30 percent evaluation.  In addition, it 
was also noted that he reported using an inhaler on a daily 
basis and the record shows it had been prescribed for his 
use.  This is another element supporting the 30 percent 
rating.  Accordingly, the Board finds that a 30 percent 
evaluation is warranted for the veteran's bronchial asthma.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  To meet the criteria for a 60 percent 
evaluation, the next higher evaluation, evidence must show an 
FEV-1 value less than 56 percent of the predicted value; an 
FEV-1 to FVC ratio less than 56 of the predicted value; or 
that intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids are required.  
See 38 C.F.R. § 4.97, DC 6602.  In this case, none of these 
criteria have been met.  

The veteran underwent two pulmonary examinations by VA since 
filing his claim in May 1998.  Pulmonary function testing in 
June 1999 revealed an FEV-1 value of 74 percent of the 
predicted value and an FEV-1 to FVC ratio of 87 percent of 
the predicted value.  Testing in November 2002 revealed an 
FEV-1 value of 59 percent of the predicted value and an FEV-1 
to FVC ratio of 78 percent of the predicted value.  Since the 
FEV-1 and FEV-1/FVC values are clearly over 56 percent of the 
predicted value, an evaluation higher than 30 percent is not 
warranted. 

Moreover, neither report indicates that the veteran's 
bronchial asthma has required monthly visits to a physician 
for required care of exacerbations, or that intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids were required.  There is no 
evidence that the veteran's bronchial asthma has required 
intermittent courses of systemic corticostoids.  

VA outpatient treatment records dated from 1999 to 2001 were 
also considered.  Most of these records pertain to the 
veteran's treatment for polysubstance abuse and contain no 
findings from pulmonary function testing.  Several records 
note that the veteran had been prescribed Albuteral for his 
asthma, with instructions for daily use.  The daily use of an 
inhaler is included with the criteria for the 30 percent 
rating and supports an increase to that level, but there is 
no evidence that the veteran required monthly visits to a 
physician for required care of exacerbations, or intermittent 
courses of systemic corticosteroids the requirements needed 
to support the next higher evaluation of 60 percent.   

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
provide at a February 2002 hearing held before the 
undersigned member of the Board.  At his hearing, the veteran 
testified that he would usually experience two asthma attacks 
a day, used an inhaler approximately three to four times a 
day, and had difficulty working because of his asthma.  He 
said he went to a VA Medical Center twice a month to pick up 
his medication, but did not indicate that he received 
extensive treatment for this condition during those visits.  
In a June 2000 statement, W.B. stated that the veteran 
suffered from daily incapacitating asthma attacks. 

Based on these findings, the Board finds that there is simply 
no basis for an evaluation in excess of 30 percent for the 
veteran's bronchial asthma.  The rating schedule clearly sets 
forth the criteria required for an evaluation in excess of 30 
percent for bronchial asthma.  As noted, however, none of 
these criteria has been met.  Despite statements by the 
veteran and W.B., as laypersons without medical expertise or 
training, their statements are of limited probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
As such, no basis exists to assign an evaluation in excess of 
30 percent for the veteran's bronchial asthma. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, VA treatment records show that the veteran has had 
difficulty securing and maintaining employment because of his 
polysubstance abuse.  In addition, no evidence shows that the 
veteran has been hospitalized as a result of his bronchial 
asthma.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
regular scheduler criteria are sufficient to fairly evaluate 
the veteran's bronchial asthma. 

In conclusion, the Board finds that the veteran's disability 
due to bronchial asthma is most consistent with an increased 
30 percent evaluation, and that the preponderance of the 
evidence is against an evaluation higher than 30 percent.  
Accordingly, a 30 percent evaluation and no more is granted. 

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased 30 percent evaluation for 
bronchial asthma is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

